Title: To Benjamin Franklin from John Torris, 9 August 1779
From: Torris, John
To: Franklin, Benjamin


Sir
Dunkerque 9th. Augt. 1779
I am Informed that Mr. John Diot our Chargé of Procuration, we sent to Morlaix to Transact the affairs of our Black Prince Privateer, has wrote your Excellency the Particulars relative to her second Cruise.
I do myself the honnour to write you the great uneasiness I crave under, for the fate of the Poor 21. men of her Crew, Taken the 22d. June, off Morlaix, by the Quebec Frigate, on Board of her 6. Prises, & who were Landed in Guernsey; your Excellency has had their Names; Several are Born Americains, others Irish, but they are all Sworn Subjects to the United States. I read in the Kentish Gazette that these People were Sent to Penzance to be there Tried by the high Court of Admiralty for Piracy, Because, they were Irish men, or Subjets to Great Britain. Messrs. Jno. & Thos. Kirwan of London, to whom I sent a Ransom Bill for recovery, a Prise to this american Privateer, answerd me that the Black Prince is Looked upon there, as a Pirate Ship, because she is maned by their own Subjects, & if taken, ’Twou’d go hard with them. Humanity & Friendship make me Shake for these Poor People, & I haste to Communicate your Excellency these advices, that you might Take quickly, the measures your Prudence & Wisdom will direct, to put these Prisonners of war, Sworn subjects to the united States out of the reach of malice & furour of the British Court— The 25. a 30. English Prisonners Taken by the Black Prince & landed at Morlaix, will doubtless, be awfull to the Ennemy, as they might Justly be made fearfull of reprisails on them.
I shou’d be very gratefull, to your Excellency to be favourd with a few Lines removing my fear, & Letting me know your Success in your Promised Exchange of these 21. men of the Crew of the Black Prince americain Privateer.
I have the honnour to be with great respect Sir Your most obedient most humble servant
J. Torris
 
Notation: Mr. Torris Augt. 9. 1779
